         Case 8:21-cv-00839-SDM-AAS Document 113-1 Filed 07/26/21 Page 1 of 2 PageID 3762


                                       UNITED STATES DISTRICT
                                      COURT MIDDLE DISTRICT OF
                                       FLORIDA TAMPA DIVISION

                                              CLERK’S MINUTES



    CASE NO. 8:21-cv-839-SDM-AAS                                DATE: July 26, 2021
    HONORABLE STEVEN D. MERRYDAY                                COURTROOM: Video (Zoom)
    STATE OF FLORIDA,                                           PLAINTIFF’S COUNSEL
                                                                James Percival
                         Plaintiff,                             Jason Hilborn
                                                                Anita Patel
State of Texas,
                          Intervenor Plaintiff
                                                                Kimberly Fuchs
    v.


                                                      DEFENSE COUNSEL
    XAVIER BECERRA, Secretary of Health and           Amy Powell
    Human Services, in his official capacity; HEALTH
    AND HUMAN SERVICES; ROCHELLE
    WALENSKY, Director of the Centers for Disease
    Control and Prevention, in her official capacity;
    CENTERS FOR DISEASE CONTROL AND
    PREVENTION; The UNITED STATES OF
    AMERICA,
                         Defendants.
    COURT REPORTER: Bill Jones                                  DEPUTY CLERK: Gretchen O’Brien
    TIME: 12:01 p.m.–12:29 p.m.
                                                                TOTAL: 28 minutes

PROCEEDINGS: HEARING RE PLAINTIFF’S MOTION TO ENFORCE THE PRELIMINARY
INJUNCTION (DOC. 108)

•        Court in session.

•        All parties are present via video (Zoom) and identified for the record.

•        Discussion held on the record regarding Florida’s Emergency Motion to Enforce the Preliminary
         Injunction (Doc. 108) and the CDC Dear Colleague Letter (Doc. 108-1)
    Case 8:21-cv-00839-SDM-AAS Document 113-1 Filed 07/26/21 Page 2 of 2 PageID 3763



•   Matter taken under advisement

•   Order to follow

•   Hearing concluded
